Exhibit 10.5

 

WARRANT

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH
ACT AND LAWS OR AN EXEMPTION THEREFROM.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER SPECIFIED HEREIN, AND THE COMPANY RESERVES THE RIGHT TO
REFUSE THE TRANSFER OF SUCH UNITS UNTIL SUCH TRANSFER IS IN COMPLIANCE HEREWITH.

 

Warrant No. 1

Issue Date: June 30, 2009
(the “Issue Date”)

 

This certifies that, for value received, FIFTH THIRD BANK, a bank chartered
under the laws of the State of Ohio (inclusive of any permitted transferee
hereunder, the “Holder”), is entitled to purchase up to 20,378,027 fully paid
and nonassessable Underlying Units, subject to adjustment pursuant to Section 3
(as adjusted pursuant to the terms hereof, the “Warrant Units”) of VANTIV
HOLDING, LLC (formerly known as FTPS Holding, LLC), a Delaware limited liability
company (the “Company”), at the Exercise Price and pursuant to the terms, and
subject to the conditions, set forth in this warrant (this “Warrant”).

 

All capitalized terms used, but not otherwise defined, in this Warrant are
defined in Section 10.

 

1.             Exercisability of Warrant.  This Warrant shall be exercisable, in
whole or in part, and from time to time, but not during a Restricted Period,
during the period beginning on the Issue Date and terminating at the Expiration
Time (such period, the “Warrant Exercise Period”); provided, however, that
notwithstanding the existence of a Restricted Period, this Warrant shall be
exercisable at any time after (i) the Internal Revenue Service has issued a
private letter ruling confirming that the exercise of the Warrant will not cause
a capital shift that would result in a taxable event for Vantiv, Inc., a
Delaware corporation (“Vantiv”), (ii) the Treasury Department has enacted as
final regulations the proposed noncompensatory partnership regulations proposed
by REG-103580-02 (published January 22, 2003 and corrected April 1, 2003), in a
form that confirms that the exercise of the Warrant will not cause such a
capital shift, or (iii) in connection with the exercise of the Warrant, Fifth
Third Bank if Fifth Third Bank is the Holder, or such other Holder so long as
such other Holder’s creditworthiness is reasonably satisfactory to the Company
or, to the extent consented to by Fifth Third Bank, Fifth Third Bank agrees to
indemnify the Company and Vantiv for an amount equal to 70% of the taxes payable
in respect of any income or gain recognized by the Company or Vantiv (including
interest, penalties and additions to tax) resulting from a capital shift
resulting from the exercise of the Warrant.

 

--------------------------------------------------------------------------------


 

The “Exercise Price” shall be $15.980973 per Warrant Unit and shall be subject
to adjustment as set forth in Section 3.  The Company has reserved and will keep
available, out of the authorized and unissued Units, the full number of
Underlying Units sufficient to provide for the exercise of the rights of
purchase represented by this Warrant.  The Company shall promptly take such
corporate action as may be necessary from time to time to increase its
authorized but unissued Underlying Units to such number as is sufficient for the
exercise of this Warrant in its entirety.  Upon issuance and delivery (either
against payment or following any net exercise pursuant to the terms of this
Warrant), all Warrant Units will be duly authorized and validly issued, free
from all preemptive rights of any holder of Underlying Units, and free from all
taxes, liens and charges with respect to the issue thereof (other than transfer
taxes) and, if the Underlying Units are then listed on any national securities
exchange or quoted on NASDAQ, will be duly listed or quoted thereon, as the case
may be, at the Company’s expense.  This Warrant shall automatically expire and
terminate at, and shall no longer be exercisable after, the Expiration Time.

 

2.             Method of Exercise.

 

(a)           Exercise for Cash.  This Warrant may be exercised by the Holder,
in whole or in part, at any time, or from time to time, during the Warrant
Exercise Period by (i) the surrender of this Warrant, properly endorsed, at the
principal office of the Company, (ii) the payment of the Exercise Price in
respect of the Warrant Units being purchased and (iii) delivery to the Company
of the Form of Subscription attached hereto (or a reasonable facsimile thereof)
completed and duly executed by the Holder The Exercise Price may be paid in
cash, by wire transfer to an account specified in advance by the Company or by
certified or bank cashier’s check.

 

(b)           Net Exercise.  This Warrant may also be exercised by the Holder,
in whole or in part, during the Warrant Exercise Period by (i) the surrender of
this Warrant, properly endorsed, at the principal office of the Company and (ii)
delivery to the Company of the Form of Subscription attached hereto (or a
reasonable facsimile thereof) completed and duly executed by the Holder and
indicating that this Warrant is being net exercised, in which case the Company
shall issue to the Holder such number of Warrant Units as is computed using the
following formula:

 

X =  

Y * (A - B)

 

 

 

A

 

 

where:            X =                             the number of Warrant Units to
be issued to the Holder pursuant to this Section 2(b);

 

Y =                             the number of Warrant Units covered by this
Warrant in respect of which the net issue election is made pursuant to this
Section 2(b);

 

A =                             the Fair Market Value of one Warrant Unit; and

 

B =                             the Exercise Price in effect under this Warrant
at the time such net exercise is made pursuant to this Section 2(b).

 

--------------------------------------------------------------------------------


 

(c)           Effective Time of Exercise.  Each exercise of this Warrant shall
be deemed to have been effected, and the Person entitled to receive the Warrant
Units for which this Warrant is exercised shall be treated for all purposes as
the holder of record of such Warrant Units, immediately prior to the close of
business on the Business Day on which (i) this Warrant was surrendered to the
Company, (ii) if such exercise is made for cash pursuant to Section 2(a), the
Company received payment of the Exercise Price in respect of the Warrant Units
being purchased and (iii) the Company received the Form of Subscription attached
hereto (or a reasonable facsimile thereof), all as provided in this Section 2.

 

(d)           Delivery of Warrant Units and Remainder of Unexercised Warrant. 
In the event of any exercise of this Warrant, certificates for the Warrant Units
for which this Warrant is exercised will be delivered at the Company’s expense
to the Holder within five (5) Business Days after this Warrant is exercised, and
unless this Warrant has expired, a new warrant containing identical terms and
conditions as contained in this Warrant representing the number of Warrant
Units, if any, with respect to which this Warrant was not exercised shall also
be issued to the Holder at such time.

 

(e)           Fractional Units.  No fractional Warrant Units will be issued in
connection with any exercise hereunder, but in lieu of such fractional Warrant
Units, the Company shall make a cash payment to the Holder in an amount equal to
the Fair Market Value of such fractional Warrant Units.

 

3.             Structural Anti-Dilution Adjustments.  The Exercise Price and the
number of Warrant Units as to which this Warrant may be exercised are subject to
adjustment from time to time, as provided in this Section 3.

 

(a)           Adjustment Events.  If the Company (i) fixes a record date for any
distribution on its Units other than a Quarterly Distribution (as defined in the
LLC Agreement), (ii) forward splits or subdivides its outstanding Units into a
greater number of Units, (iii) reverse splits or combines its outstanding Units
into a smaller number of Units, (iv) issues new Units below Fair Market Value,
(v) effects a Pro Rata Repurchase or (vi) reclassifies or otherwise changes the
Units into the same or a different number of securities of any other class or
classes of securities of the Company (each of the events described in (i)-(vi),
an “Adjustment Event”) then (x) this Warrant will become exercisable for the
aggregate number and kind of Warrant Units that the Holder would have owned
immediately following such record date (in the case of a distribution) or action
if this Warrant had been exercised immediately prior to such record date (in the
case of a distribution) or action, and the number of Warrant Units as to which
this Warrant may be exercised immediately prior to such record date (in the case
of a distribution) or action shall be proportionately adjusted on an equitable
basis and (y) the Exercise Price in effect immediately prior to such record date
(in the case of a distribution) or action shall be proportionately adjusted on
an equitable basis, assuming for purposes of determining the adjustment to the
Warrant Units under this Section 3(a) that the aggregate number of Warrant Units
for which this Warrant and all warrants issued pursuant to this Warrant are
exercisable should equal that number necessary to maintain that percentage of
the Units on a fully-diluted basis that the Warrant Units under

 

--------------------------------------------------------------------------------


 

this Warrant and all warrants issued pursuant to this Warrant represented
immediately prior to the Adjustment Event.  Adjustments shall be made
successively whenever any event listed above shall occur.

 

(b)           Effective Time of Adjustment.  An adjustment made pursuant to
Section 3(a) shall become effective at the close of business on the record date
(in the case of a distribution) or on the effective date of another action
referred to in Section 3(a); provided that, in the event that such distribution
is not made, the number of Warrant Units or other property for which this
Warrant may be exercised and the Exercise Price shall be readjusted, effective
as of the date when the Board determines in Good Faith not to make such
distribution, to reverse the effect of the applicable adjustment made pursuant
to Section 3(a).

 

(c)           When De Minimis Adjustments May Be Deferred.  No adjustment in the
number of Warrant Units as to which this Warrant may be exercised or the
Exercise Price need be made until cumulative adjustments would require an
increase or decrease of at least 0.5% in the number of Warrant Units as to which
this Warrant may be exercised or the Exercise Price then in effect.  Any
adjustments that are not made shall be carried forward and taken into account in
any subsequent adjustment.

 

(d)           Rounding.  All calculations under this Section 3 shall be made to
the nearest 1/10,000th of a cent or to the nearest 1/100th of a Unit, as the
case may be.

 

(e)           No Impairment.  The Company shall not, by amendment of its
certificate of incorporation, bylaws or other organizational documents, or
through a reorganization, transfer of assets, consolidation, merger,
dissolution, issue, or sale of securities or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this Section 3 and
in taking all such action as may be necessary or appropriate to protect the
Holder’s rights under this Section 3 against impairment.

 

--------------------------------------------------------------------------------


 

4.             Change of Control. In the event of any Change of Control, the
Holder shall be entitled and obligated to transfer this Warrant to the acquirer
or surviving entity (which, for the sake of clarity, may be the Company or
Vantiv) in such Change of Control (the “Acquirer”), and the Acquirer, as a
condition to the consummation of such Change of Control transaction, shall be
obligated to purchase this Warrant from the Holder, in each case, at an
aggregate purchase price equal to the product of (a) the number of Units for
which this Warrant is exercisable immediately before such Change of Control,
multiplied by (b) the difference, if positive, between (i) the price paid per
Unit to the holders of Units (or in the case of Change of Control of Vantiv, the
price paid per share of Class A Common Stock) in such Change of Control (as
determined based upon the Fair Market Value of the consideration paid, directly
or indirectly), minus (ii) the Exercise Price; it being understood that the
Holder shall receive the foregoing payment in the same form of consideration
(and in the same proportion) as the consideration received by the holders of the
Units (or in the case of a Change of Control of Vantiv, the shares of Class A
Common Stock), in such Change of Control; it being further understood that if
the holders of the Units (or in the case of a Change of Control of Vantiv,
shares of Class A Common Stock) have the option to receive all or any of their
portion of their consideration in cash or other property, the Holder shall have
the same option.  Notwithstanding the foregoing, at the election of the
Acquirer, the Acquirer may require that the Holder transfer this Warrant to
Vantiv or a subsidiary of Vantiv in connection with the Change of Control for
the same per Unit consideration received by the holders of the Units (or in the
case of a Change of Control of Vantiv, for the same per share consideration
received by the holders of the shares of Class A Common Stock) for each Warrant
Unit then issuable under this Warrant pursuant to Section 1.  In the event that
in any Change of Control the difference between the price paid per Unit or share
of Class A Common Stock, as applicable, in such Change of Control minus the
Exercise Price is less than or equal to zero, this Warrant shall automatically
expire and terminate, and shall no longer be exercisable, immediately after the
consummation of such Change of Control.  The Acquirer shall be entitled to
assign its rights to purchase this Warrant so long as such assignment does not
adversely affect the Holder; provided that Acquirer shall not be relieved of its
obligations hereunder by virtue of such assignment; and provided further that if
the stock of Acquirer represents a portion of the purchase price then the Holder
shall still receive stock of the Acquirer as provided above despite such
assignment.

 

5.             Notice of Adjustments and Certain Actions.  If (a) (i) the
Company proposes to take any action that would require an adjustment pursuant to
Section 3 to the Exercise Price and/or the number of Warrant Units as to which
this Warrant may be exercised or (ii) an event has occurred that would require
the Exercise Price and/or the number of Warrant Units as to which this Warrant
may be exercised to be adjusted pursuant to Section 3, (b) there is a proposal
for any liquidation or dissolution of Vantiv, the Company, Opco or a significant
Subsidiary or (c) the Company or Vantiv proposes to enter into a Change of
Control, then, in any such case, the Company shall (x) promptly deliver to the
Holder a notice in accordance with Section 12 stating the proposed record date
for, or the date of the occurrence of, such event and, in the case of clause
(a), the proposed adjustment to the Exercise Price and/or the number of Warrant
Units as to which this Warrant may be exercised, showing in reasonable detail
the facts upon which such adjustment is based, and (y) file such notice at the
principal office of the Company.  In addition, promptly upon request of the
Holder following any adjustment pursuant to Section 3 to the number of Warrant
Units as to which this Warrant may be exercised and/or the Exercise Price, the
Company shall deliver to the Holder a new warrant evidencing such adjustments in

 

--------------------------------------------------------------------------------


 

substitution and replacement for this Warrant and otherwise containing identical
terms and conditions as those contained in this Warrant.  In connection with a
Change of Control, the Company shall deliver a notice in accordance with Section
12 within the earlier of five (5) days following the execution of the agreement
with respect to such Change of Control and ten (10) days before the proposed
date upon which the contemplated Change of Control is to be effected, indicating
in such notice the date of execution of such agreement or such proposed
effective date, as applicable, the amount and types of consideration to be paid
for Units or shares of Class A Common Stock, as applicable, in the Change of
Control, any election with respect to types of consideration that a holder of
Units or shares of Class A Common Stock, as applicable, shall be entitled to
make in connection with the Change of Control and the percentage of total Units
or shares of Class A Common Stock, as applicable, to be transferred to the
Acquirer in the Change of Control.  In addition, promptly upon request of the
Holder following any Transfer or termination of the Warrant in part but not in
whole pursuant to Sections 4, 6(a) or 6(b), the Company shall deliver to the
Holder a new warrant evidencing the remaining portion of the Warrant that was
neither Transferred nor terminated, in substitution and replacement for this
Warrant and otherwise containing identical terms and conditions as those
contained in this Warrant, subject to any adjustment to the provisions of the
Warrant made pursuant to Section 3.

 

6.             Transferability of Warrant.

 

(a)           Mechanics of Transfers. The Company shall maintain a registry
showing the name and address of the Holder as the registered holder of this
Warrant.  Subject to satisfaction of the conditions set forth in this Section 6,
this Warrant and all rights hereunder are transferable, in whole or in part, on
the books of the Company to be maintained for such purpose, upon (i) the
surrender of this Warrant, properly endorsed, at the principal office of the
Company and (ii) delivery to the Company of the Form of Assignment attached
hereto (or a reasonable facsimile thereof) completed and duly executed by the
Holder.  Upon such surrender and delivery, the Company shall promptly (i) make,
execute and deliver a new warrant or warrants containing identical terms and
conditions as contained in this Warrant other than the name(s) of any
assignee(s) and the number of Warrant Units represented thereby in the name(s)
of the assignee(s) and in the denominations specified in such instrument of
assignment, and (ii) make, execute and deliver to the Holder a new warrant
representing the number of Warrant Units that were not Transferred and otherwise
containing identical terms and conditions as those contained in this Warrant. 
Upon such deliveries by the Company, this Warrant shall be canceled.

 

(b)           Transfer Restrictions.  Before an IPO, the Holder may Transfer all
or any part of this Warrant, in each case, upon five (5) days’ prior written
notice to the Company, only to:

 

(i)            a transferee that concurrently acquires a pro rata portion of
Class B Units (based on the Class B Units being Transferred by such Holder and
its Permitted Affiliates (as defined below) to such transferee in relation to
all Class B Units held by the Holder and its Affiliates as of the Closing Date)
in accordance with the LLC Agreement; or

 

--------------------------------------------------------------------------------


 

(ii)           any of the following Persons: (A) (I) any Person who is a direct
or indirect wholly-owned subsidiary of the Holder, (II) any Person who owns,
directly or indirectly, one hundred percent (100%) of the equity interests of
the Holder prior to such Transfer or (III) any Person that is directly or
indirectly wholly owned by a Person who owns, directly or indirectly, one
hundred percent (100%) of the equity interests of the Holder prior to such
Transfer (any such Person in clauses (I), (II) or (III), a “Permitted
Affiliate”); provided that, if at any time such transferee ceases to be a
Permitted Affiliate of the Holder, such transferee shall immediately (and, in
any event, no later than three (3) Business Days thereafter) Transfer the
portion of this Warrant that it holds (in whole but not in part) to a Person
that is a Permitted Affiliate of the Holder or to the Holder itself; or (B) any
Person, in the event that, as a result of any change in applicable law or the
scope of business activities in which the Company and the Subsidiaries are
engaged, ownership by the Holder of this Warrant is no longer legally
permissible, as determined reasonably and in good faith by the Holder’s legal
counsel (provided such legal counsel is of national reputation and specializes
in the legal matters involved in such determination); provided that to the
extent the Holder is given a time period during which to divest this Warrant
pursuant to this clause (B), the Holder shall use its commercially reasonable
efforts to transfer this Warrant to an acquirer, if any at such time, of Class B
Units as provided under Section 6(b)(i);

 

except, in the case of each of clauses (i) and (ii), to the extent any such
action would, or would be reasonably likely to, result in a violation of
applicable law (as determined by the Company’s outside legal counsel, provided
such legal counsel is of national reputation and specializes in the legal
matters involved in such determination) or the imposition of material and
adverse obligations, limitations or conditions on the Company and the
Subsidiaries.

 

Following an IPO, the Holder may Transfer all or any part of this Warrant
without restriction except as set forth in Sections 6(a), (c) and (d).

 

(c)           Tax Matters.  Notwithstanding any provision herein to the
contrary, no direct or indirect Transfer of this Warrant shall be permitted
during the Restricted Period (and for purposes of this Section 6(c) only, a
Restricted Period does not terminate upon a Change of Control) if, after giving
effect to such Transfer, the Company would have more than one hundred (100)
partners (within the meaning of Treasury Regulation Section 1.7704-1(h),
including without limitation, Section 1.7704-1(h)(3)), treating (solely for this
purpose) each Holder of this Warrant or any new warrant(s) issued pursuant to
this Warrant as a partner, and any such Transfer will be void ab initio, unless
legal counsel to the Holder (provided such legal counsel is of national
reputation and specializes in the legal matters involved in such determination)
renders an opinion to the Company that such Transfer will not cause the Company
to be treated as a publicly traded partnership within the meaning of Section
7704 of the Code.

 

(d)           Transfer Expenses.  If the Holder proposes to Transfer all or any
part of this Warrant in accordance with the terms and conditions hereof, then
the Holder shall be

 

--------------------------------------------------------------------------------


 

responsible for all expenses incurred by such Holder in connection with such
Transfer and the Company shall be responsible for all expenses incurred by the
Company in connection with such Transfer.

 

(e)           Invalid Transfers.  Any purported Transfer of this Warrant other
than in accordance with the terms of this Warrant shall be null and void ab
initio, and the Company shall refuse to recognize any such Transfer for any
purpose and shall not reflect in its records any change in record ownership
pursuant to any such Transfer.

 

(f)            LLC Agreement.  Notwithstanding Section 8.4 of the LLC Agreement,
in connection with a proposed Transfer of this Warrant, the Holder may, and the
Company shall upon written request and upon receipt of a written confirmation by
a proposed transferee to keep the same confidential, provide to such proposed
transferee of this Warrant an electronic copy of the LLC Agreement.

 

7.             Registration Rights.  Upon issuance of any Warrant Units upon the
exercise of this Warrant, a Holder (including any subsequent holders) of such
Warrant Units shall have the right, upon execution of a joinder to the
Registration Rights Agreement, to include all or any portion of the shares of
Class A Common Stock for which such Warrant Units are exchangeable in any
Registration Statement (as such term is defined in the Registration Rights
Agreement) pursuant to the terms, and subject to the conditions, of the
Registration Rights Agreement.

 

8.             No Member Rights.  This Warrant shall not entitle the Holder to
any voting rights or other rights as a Member of the Company prior to the
exercise of this Warrant.

 

9.             Securities Act.

 

(a)           The Holder of this Warrant, by acceptance hereof, acknowledges
that neither this Warrant nor the Warrant Units issuable upon exercise of this
Warrant have been registered under the Securities Act or any applicable state
securities laws.  The Holder, by acceptance of this Warrant, represents that it
is fully informed as to the applicable limitations upon any distribution or
resale of any portion of this Warrant and the Warrant Units under the Securities
Act and any applicable state securities laws and agrees not to distribute or
resell any portion of this Warrant or any Warrant Units if such distribution or
resale would constitute a violation of the Securities Act or any applicable
state securities laws or would cause the issuance of this Warrant or the Warrant
Units to be in violation of the Securities Act or any applicable state
securities laws. Any exercise of this Warrant by the Holder shall constitute a
representation by the Holder that the Warrant Units are not being acquired with
a view to, or for resale in connection with, any distribution or public offering
of such Warrant Units in violation of the Securities Act or any applicable state
securities laws.

 

(b)           At all times after the Company has filed a registration statement
with the SEC under the Securities Act, the Company covenants that it will use
its reasonable best efforts to timely file all reports and other documents
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations promulgated by the SEC thereunder to enable such Holder
to, if permitted by the terms of this Warrant, sell

 

--------------------------------------------------------------------------------


 

this Warrant without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 or Regulation S under the Securities
Act, as such rules may be amended from time to time, or (ii) any successor rule
or regulation hereafter adopted by the SEC. Upon the written request of the
Holder or any holder of a warrant issued pursuant to this Warrant, the Company
will deliver to such holder a written statement that it has complied with such
requirements.

 

(c)           Subject to the provision of documentation as the Company may
reasonably request, the Company will replace any legended certificates
representing Warrant Units with unlegended certificates promptly upon the
request by any Holder of Warrant Units at any time after such Warrant Units are
registered under the Securities Act or no longer require an exemption from
registration under the Securities Act.

 

10.          Definitions.  The following terms shall have the meanings given to
them below.

 

“Acquirer” has the meaning set forth in Section 4.

 

“Adjustment Event” has the meaning set forth in Section 3(a).

 

“Advent Blocker” means Advent-Kong Blocker Corp., a corporation organized under
the laws of the State of Delaware and currently known as Vantiv.

 

“Advent Stockholders” means any investment fund affiliates of Advent
International Corporation (or any successor) that hold shares of Class A Common
Stock.

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such Person; it being understood that “control” or
any version thereof in this definition shall have the meaning ascribed thereto
in Rule 12b-2 under the Exchange Act.

 

“Board” means the Board of Directors of Vantiv.

 

“Business Day” means any day of the year other than a Saturday, a Sunday or any
other day on which national or state banking institutions in Ohio are required
or authorized by law to close.

 

“Change of Control” means: any (i) merger, consolidation or other business
combination of the Company or Vantiv (or any Subsidiary or Subsidiaries that
alone or together represent all or substantially all of the Company’s or
Vantiv’s consolidated business at that time) or any successor or other entity
owning or holding substantially all the assets of the Company or Vantiv and
their respective Subsidiaries that results in the Members (in the case of the
Company) or the Members and the holders of Class A Common Stock (in the case of
Vantiv) immediately before the consummation of such transaction, or a series of
related transactions, holding, directly or indirectly, less than fifty percent
(50%) of the voting power of the Company or Vantiv (or such Subsidiary or
Subsidiaries) or any successor or other entity owning or holding substantially
all the assets of the Company or Vantiv and their respective Subsidiaries or the
surviving entity thereof, as applicable, immediately following the consummation
of such transaction or series of related transactions; it being understood that
such ownership shall be evaluated on a combined

 

--------------------------------------------------------------------------------


 

basis (i.e, on an as converted basis and without regard to any voting power or
ownership limitation on FTB and its Affiliates) so that any ownership interest
in Vantiv shall be aggregated with any ownership interest in the Company or any
other Subsidiary of Vantiv or any such successor; and it being further
understood that no Change of Control shall be deemed to occur to the extent the
acquirer thereof is any of the Advent Stockholders or their Affiliates or FTB or
any of its Affiliates or any Person with whom any of the foregoing has formed a
joint venture or has otherwise formed a Group with respect to such Change of
Control; (ii) transfer, in one or a series of related transactions, of, (x) with
respect to the Company or any successor or other entity owning or holding
substantially all the assets of the Company and its Subsidiaries, Units (or
other equity interests) representing fifty percent (50%) or more of the voting
power of the Company (or such Subsidiary or Subsidiaries) or such successor or
other entity, to a Person or Group (other than Vantiv and any of its
Subsidiaries, the Advent Stockholders or any of their Affiliates or FTB or any
of its Affiliates or any Person with whom any of the foregoing has formed a
joint venture or has otherwise formed a Group with respect to such Change of
Control), and (y) with respect to Vantiv or any successor or other entity owning
or holding substantially all the assets of Vantiv and its Subsidiaries, shares
of Class A Common Stock (or other equity interests) that results in any Person
or Group (other than any of Vantiv’s Subsidiaries, the Advent Stockholders or
their Affiliates or FTB or its Affiliates or any Person with whom any of the
foregoing has formed a joint venture or has otherwise formed a Group with
respect to such Change of Control) owning or holding, directly or indirectly,
(A) shares of Class A Common Stock entitled to elect a majority of the Board or
the board of directors of any such successor or other entity or (B) fifty
percent (50%) or more of the shares of Class A Common Stock (or equity
interests) of Vantiv (or such Subsidiary or Subsidiaries) or any such successor
or other entity; it being understood that such ownership shall be evaluated on a
combined basis (i.e., , on an as converted basis) so that any ownership interest
in Vantiv shall be aggregated with any ownership interest in the Company or any
other Subsidiary of Vantiv or any such successor; or (iii) sale or other
disposition in one or a series of related transactions of all or substantially
all of the assets of the Company or Vantiv and their respective Subsidiaries; it
being understood that no Change of Control shall be deemed to occur to the
extent the acquirer of such assets is any of the Advent Stockholders or their
Affiliates or FTB or any of its Affiliates or any Person with whom any of the
foregoing has formed a joint venture or has otherwise formed a Group with
respect to such Change of Control.  Notwithstanding anything to the contrary
contained herein, for purpose of determining whether a Change of Control has
occurred, it shall be assumed that all Class B Units have been exchanged for
shares of Class A Common Stock (or equity interests of any successor or other
entity owning or holding substantially all the assets of Vantiv and its
Subsidiaries) immediately prior to any such merger, consolidation, other
business combination or transfer and there is no limitation on the voting power
or ownership limitation on FTB and its Affiliates. For the avoidance of doubt,
an IPO shall not be deemed to be a Change of Control.

 

“Chosen Courts” has the meaning set forth in Section 13.

 

“Class A Common Stock” means the Class A common stock of Vantiv.

 

“Class A Units” means the Class A Units of the Company or any successor thereto.

 

“Class B Units” means the Class B Units of the Company or any successor

 

--------------------------------------------------------------------------------


 

thereto.

 

“Class C Non-Voting Units” means the Class C Non-Voting Units of the Company or
any successor thereto.

 

“Closing Date” means June 30, 2009.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Commission” means the Securities and Exchange Commission and any successor
thereto.

 

“Company” has the meaning set forth in the Preamble and includes any successor
thereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the Commission thereunder, all as the same
shall be in effect from time to time.

 

“Exercise Price” has the meaning set forth in Section 1.

 

“Expiration Time” means the earlier of (a) immediately after the consummation of
a Change of Control in the event the price paid per Unit in such Change of
Control minus the Exercise Price is less than or equal to zero, (b) 5:00 p.m.,
Cincinnati, Ohio time, on the twentieth (20th) anniversary of the Issue Date and
(c) 5:00 p.m., Cincinnati, Ohio time, on the sixtieth (60th) day (subject to
extension for an additional sixty (60) days in the event of an extended
regulatory review) following the date on which the Put Rights (as defined in the
First LLC Agreement) are exercised if (i) the closing of the transactions
contemplated by Section 6.3(f) of the First LLC Agreement are not consummated or
(ii) the payment contemplated by Section 6.3(f) is not made, in either case,
within sixty (60) days (subject to extension for an additional sixty (60) days
in the event of an extended regulatory review) following the date on which the
Put Rights are exercised; provided that, if the right to exercise the Put Right
is disputed in good faith pursuant to Section 6.3(f) of the First LLC Agreement,
then in such case the Expiration Time shall occur only when and if the dispute
is settled in a manner such that the holders of voting capital stock of Advent
Blocker did have the right to exercise the Put Rights.

 

“Fair Market Value” means, with respect to any asset or security, the fair
market value of such asset or security, as between a willing buyer and a willing
seller not under a compulsion to buy or sell in an arms’-length transaction
occurring on the date of the valuation, taking into account the relevant
factors, as reasonably determined in Good Faith by the Board at the time of
issuance or the entry into the transaction; it being understood that, (i) with
respect to a security that is listed on a national securities exchange or quoted
on NASDAQ, Fair Market Value shall mean the average of the closing prices of
such security over the thirty (30) day period ending one (1) Business Day prior
to the date of measurement, and (ii) with respect to a security that is traded
over-the-counter, Fair Market Value shall mean the average of the closing bid
prices over the thirty (30) day period ending one (1) Business Day prior to the
date of measurement.

 

--------------------------------------------------------------------------------


 

“First LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of June 30, 2009.

 

“FTB” means Fifth Third Bank, a bank chartered under the laws of the State of
Ohio.

 

“Good Faith” means a Person having acted honestly and fairly and in a manner
such Person reasonably believed to be in or not opposed to the best interests of
the Company (as opposed to the interests of a particular Member), and, with
respect to a criminal proceeding, having had no reasonable cause to believe such
Person’s conduct was unlawful.

 

“Group” means “group” (within the meaning of Section 13(d)(3) of the Exchange
Act).

 

“Holder” has the meaning set forth in the Preamble.

 

“IPO” means the first registered, public offering of shares of Class A Common
Stock of Vantiv for cash pursuant to an effective registration statement under
the Securities Act, registered on Form S-1 (or any successor form) in which such
shares of Class A Common Stock of Vantiv are sold to one or more underwriters on
a firm-commitment basis for reoffering to the public.

 

“Issue Date” means the date set forth in the Preamble.

 

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the date hereof, as amended from time to
time in accordance with its terms.

 

“Member” means Advent Blocker, FTB, FTPS Partners, LLC and the Persons listed on
Schedule I of the LLC Agreement, and each other Person who is hereafter admitted
as a Member in accordance with the terms of the LLC Agreement, but only to the
extent such Person has not ceased to be a Member pursuant to Section 6.1 of the
LLC Agreement.

 

“Opco” means Fifth Third Processing Solutions, LLC, a Delaware limited liability
company and the Company’s wholly-owned Subsidiary, and any successor thereto.

 

“Original Holder” means any of Advent Blocker, FTB and FTPS Partners, LLC.

 

“Permitted Affiliate” has the meaning set forth in Section 6(b)(ii).

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

 

“Pro Rata Repurchases” means any purchase of Units by the Company or any
Affiliate thereof pursuant to (A) any tender offer or exchange offer subject to
Section 13(e) or 14(e) of the Exchange Act or Regulation 14E promulgated
thereunder or (B) any other offer available to substantially all holders of
Units, in the case of both (A) or (B), whether for cash,

 

--------------------------------------------------------------------------------


 

Units or other securities of the Company, evidences of indebtedness of the
Company or any other Person or any other property, or any combination thereof,
effected while this Warrant is outstanding. The “effective date” of a Pro Rata
Repurchase shall mean the date of acceptance of shares for purchase or exchange
by the Company under any tender or exchange offer that is a Pro Rata Repurchase
or the date of purchase with respect to any Pro Rata Purchase that is not a
tender or exchange offer.

 

“Registration Rights Agreement” means the Registration Rights Agreement by and
among Vantiv and the stockholders listed on the signature pages thereto, dated
as of the date hereof, as amended from time to time in accordance with its
terms.

 

“Restricted Period” means any period with respect to which the Company (or any
successor thereto) is treated as a partnership for U.S. federal income tax
purposes; provided that the Restricted Period shall terminate upon the earlier
of (i) a Change of Control, and (ii) in the event Vantiv is no longer a public
company owning the Company, the first registered, public offering of Units of
the Company for cash pursuant to an effective registration statement under the
Securities Act, registered on Form S-1 (or any successor form) in which such
Units are sold to one or more underwriters on a firm-commitment basis for
reoffering to the public or conversion of the Company or like transaction (or
any Subsidiary or Subsidiaries that alone or together represent all or
substantially all of the Company’s consolidated business at that time) in
anticipation of such an initial public offering (for the avoidance of doubt, the
initial public offering of shares of Class A Common Stock shall not be deemed to
constitute the initial public offering described in clause (ii)).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

 

“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company and/or any other Subsidiary or (ii) the Company
and/or any other Subsidiary is entitled, directly or indirectly, to appoint a
majority of the board of directors or comparable body of such Person.

 

“Transfer” means, with respect to this Warrant or any Units, (a) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Warrant or Units or any participation or interest
therein, whether directly or indirectly, or to agree or commit to do any of the
foregoing, and (b) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation or other transfer of
such Warrant or Units or any participation or interest therein, or any agreement
or commitment to do any of the foregoing, including in each case through the
Transfer of any Person directly holding such Warrant or Units or any direct
interest in such Person; it being understood that a Transfer of a controlling
interest in any Person holding such Warrant or Units shall be deemed to be a
Transfer of such Warrant and all of the Units held by such Person. 
Notwithstanding anything to the contrary in this Warrant, no Transfer of an
interest in any Person which is a public company or which is a limited partner
in any investment entity that holds a direct or indirect interest in an Original
Holder shall be deemed to constitute a Transfer of this Warrant or

 

--------------------------------------------------------------------------------


 

any Units held by such Original Holder unless such Original Holder and such
Person are acting in concert with respect to such Transfer or such Original
Holder, alone or together with its Affiliates or other Persons with whom it is
acting in concert, controls such Person.

 

“Underlying Unit” means, as applicable, (a) prior to, and except in connection
with, following such time as Vantiv is no longer a public company owning the
Company the first registered, public offering of Units of the Company for cash
pursuant to an effective registration statement under the Securities Act,
registered on Form S-1 (or any successor form) in which such Units are sold to
one or more underwriters on a firm-commitment basis for reoffering to the public
and in which the Class B Units (or their equivalent) are offered or the Class B
Units are exchangeable for such Units being offered, a Class C Non-Voting Unit,
or (b) upon and after the consummation of such an initial public offering in
which the Class B Units (or their equivalent) are offered or the Class B Units
are exchangeable for such Units being offered, (i) a Class C Non-Voting Unit or
(ii) the common stock or other equity securities for which a Class C Non-Voting
Unit has been converted or exchanged of a successor corporation or entity into
which the Company is merged.

 

“Unit” means, a Class A Unit, a Class B Unit, a Class C Non-Voting Unit or any
other Underlying Unit, as applicable, and “Units” means the Class A Units, the
Class B Units, the Class C Non-Voting Units or any other Underlying Units,
collectively or separately.

 

“Vantiv” has the meaning set forth in Section 1 and includes any successor
thereof.

 

“Warrant” has the meaning set forth in the Preamble.

 

“Warrant Exercise Period” has the meaning set forth in Section 1.

 

“Warrant Unit” has the meaning set forth in the Preamble.

 

11.          Amendment and Waiver.  This Warrant and any provision hereof may be
amended only by an instrument in writing signed by the Holder and the Company;
provided that if the Company has consented to an amendment of any warrant issued
pursuant to this Warrant that is more favorable to the Holder thereof, the
Company promptly shall so inform the Holder and such amendment shall apply to
this Warrant without further action by the Holder.  This Warrant and any
provision hereof may only be waived by a writing signed by the party against
whom the waiver is to be effective; provided that if the Company has waived any
provision of any warrant issued pursuant to this Warrant, the Company promptly
shall so inform the Holders and upon request of any Holder shall execute an
instrument in writing consenting to a like waiver of such provision with respect
to such Holder.  Notwithstanding anything to the contrary in this Warrant, in
the event that all or any part of this Warrant is Transferred to more than one
Holder of record in accordance with Section 6, the consent of FTB (for so long
as FTB is a Holder) and the Holders of record of a majority of Units then
underlying all outstanding warrants derived from this Warrant shall be required
to amend any provisions of such warrants, and any such amendment or waiver shall
be binding on, and enforceable against, all such Holders.  The failure of any
party to enforce any of the provisions of this Warrant shall in no way be
construed as a

 

--------------------------------------------------------------------------------


 

waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Warrant in accordance
with its terms.

 

12.          Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder or the Company shall be given
at the address or email address set forth on the signature pages to this
Warrant.  Each proper notice shall be effective upon any of the following: (a)
personal delivery to the recipient, (b) when telecopied or emailed to the
recipient if the telecopy is promptly confirmed by automated or telephone
confirmation thereof or if the email is promptly confirmed by email or telephone
confirmation thereof, or (c) one (1) Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid).

 

13.          Descriptive Headings; Governing Law; Selection of Forum; Waiver of
Trial by Jury.  The descriptive headings of the several paragraphs of this
Warrant are inserted for convenience only and do not constitute a part of this
Warrant.  This Warrant shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the laws of the State of New
York, without reference to the conflicts of laws thereof to the extent such
reference would direct a matter to another jurisdiction. Each of the Holder and
the Company agrees that it shall bring any action, suit, demand or proceeding
(including counterclaims) in respect of any claim arising out of or related to
this Warrant, exclusively in the United States District Court for the Southern
District of New York or any New York State court, in each case, sitting in New
York County (the “Chosen Courts”), and solely in connection with claims arising
under this Warrant (i) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (ii) waives any objection to laying venue in any such action,
suit, demand or proceeding in the Chosen Courts, (iii) waives any objection that
the Chosen Courts are an inconvenient forum or do not have jurisdiction over
such party and (iv) agrees that service of process upon such party in any such
action, suit, demand or proceeding shall be effective if notice is given in
accordance with Section 12.  Each of the Holder and the Company irrevocably
waives any and all right to trial by jury in any action, suit, demand or
proceeding (including counterclaims) arising out of or related to this Warrant.

 

14.          Lost Warrant.  Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant
(which evidence may include an affidavit of loss), and (a) in the case of any
such loss, theft or destruction, the posting of a bond in an amount reasonably
satisfactory to the Company or execution and delivery of an indemnity agreement
in a form reasonably satisfactory to the Company and, (b) in the case of any
such mutilation, upon surrender and cancellation of such Warrant, the Company
will make, execute and deliver a new Warrant in lieu of the lost, stolen,
destroyed or mutilated Warrant.

 

15.          HSR Filings.  In the event that as a condition to or in connection
with the exercise of this Warrant, the Company is required to make any filing
pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as in
effect from time to time, and the regulations promulgated thereunder, or any
similar law, rule or regulation, the Holder shall reimburse the Company for all
filing fees and actual and reasonable attorneys fees and other out of pocket
expenses incurred in connection with such filing, and the Company’s obligations
hereunder with respect to issuing Warrant Units shall not be effective until any
applicable waiting period has expired or consent has been obtained.

 

--------------------------------------------------------------------------------


 

[This page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the Issue Date.

 

 

VANTIV HOLDING, LLC

 

 

 

 

 

By.

/s/ Charles D. Drucker

 

 

Name: Charles D. Drucker

 

 

Title: President and Chief Executive Officer

 

 

 

Address for notice purposes:

 

 

 

c/oVantiv, Inc.

 

8500 Governor’s Hill Drive

 

Symmes Township, OH 45249

 

Attention: General Counsel

 

 

 

 

 

With a copy to:

 

 

 

Advent International Corporation

 

75 State Street

 

Boston, MA 02109

 

email: jwestra@adventinternational.com

 

Acknowledged and agreed as of the Issue Date:

 

HOLDER:

 

 

FIFTH THIRD BANK

 

 

 

 

 

By:

/s/ Greg D. Carmichael

 

 

 

Name:

Greg D. Carmichael

 

 

 

Title:

EVP & Chief Operating Officer

 

 

 

 

 

 

 

By:

/s/ Paul L. Reynolds

 

 

 

Name:

Paul L. Reynolds

 

 

 

Title:

EVP, Secretary and Chief Risk Officer

 

 

 

Address for notice purposes:

 

38 Fountain Square Plaza
Cincinnati, OH 45263
email: paul.reynolds@53.com

 

--------------------------------------------------------------------------------


 

Form of Subscription

 

To the Company:

 

The undersigned holder of the attached Warrant (the “Holder”) hereby (check all
that apply):

 

o                                    irrevocably elects to purchase for cash
                               Warrant Units for an aggregate Exercise Price of
$                               , the payment of which amount the Holder is
concurrently making to the Company (check all that apply) in cash , byo wire
transfer , by certified checko  or by any combination of theo foregoing ;
and/oro

 

o                                    irrevocably surrenders the right to
purchase                               Warrant Units, and a proportionate part
of the Warrant and the rights evidenced thereby, in exchange for that number of
Warrant Units computed in accordance with the provisions of Section 2(b) of the
Warrant; and

 

requests that such Warrant Units be held (and the related capital contribution
be made) in the name of                       whose address is
                              .

 

The Holder hereby represents (i) that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investment in the Warrant Units; (ii) that it can bear the economic
risk of its investment in the Warrant Units and can afford to lose its entire
investment in the Warrant Units; (iii) that it has been furnished the materials
relating to its investment in the Warrant Units which it has reasonably
requested in connection with its investment; and (iv) that it is acquiring the
Warrant Units for investment and not with a view toward, or for sale in
connection with, any distribution thereof in violation of the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities laws.
The Holder agrees that the Warrant Units may not be sold, transferred, offered
for sale, pledged, hypothecated or otherwise disposed of without registration
under the Securities Act, except pursuant to an exemption from the Securities
Act and any applicable state securities laws.

 

The Holder (to the extent not already a party thereto) hereby joins each of the
following agreements as if an original party thereto: (i) the Lock-Up Agreement
by and among J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC and Credit
Suisse Securities (USA) LLC, as representatives of the several underwriters
listed in Schedule 1 to the Underwriting Agreement referenced therein, and the
stockholders of Vantiv named therein, dated as of March 21, in the capacity of a
“stockholder” thereunder, (ii) the Registration Rights Agreement in the capacity
of a “Fifth Third Holder” thereunder and (iii) the Exchange Agreement by and
among Vantiv, the Company, FTB, FTPS Partners, LLC and such other holders of
Class B Units or Class C Non-Voting Units of the Company from time to time party
thereto, as amended from time to time in accordance with its terms, in the
capacity of a “Holding Unitholder” thereunder.

 

If the number of Warrant Units purchased is less than all of the Warrant Units
evidenced by the Warrant, then the Holder requests that a new warrant
representing the remaining Warrant Units subject to the Warrant be issued and
delivered to the Holder.

 

--------------------------------------------------------------------------------


 

All capitalized terms used but not defined herein shall have the meanings
ascribed to those terms in the Warrant.

 

Dated:

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Address)

 

--------------------------------------------------------------------------------


 

Form of Assignment

 

FOR VALUE RECEIVED, the undersigned holder of the attached Warrant (the
“Holder”) hereby sells, assigns and transfers all of the rights of the Holder
under that portion of the attached Warrant specified below unto the assignee(s)
specified below:

 

Name of Assignee

 

Address

 

No. of Warrant Units Underlying
the Warrant Subject to Transfer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Address)

 

--------------------------------------------------------------------------------